DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first parallel layer" and “the second parallel layer” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the calibration phantom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the calibration phantom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0220212 (Duewer).
Regarding claim 1: 
Duewer disclose an intraoral imaging apparatus for tomosynthesis imaging comprising: 
a) an x-ray source having a primary collimator that defines boundaries of a radiation field (104); 
b) a transport apparatus that translates the x ray source along a path for tomographic imaging (120); 
c) an intraoral x-ray detector that defines an imaging area for the radiation field ([0034], intraoral sensor); 
d) a positioning apparatus (124) that correlates the position of the intraoral detector (Fig. 1A) to the position of a secondary collimator (aperture 125 of aiming ring 124); 
e) one or more radio-opaque markers (126) provided on a detector attachment that is coupled to the detector (at least one marker provided on at least one attachment surface provided within the aperture of the aiming ring), the one or more markers configured to condition acquired x-ray images to relate the spatial position of the intraoral x-ray detector to the x-ray source position, wherein the one or more markers are disposed within the defined imaging area (Fig. 1A and [0055], the markers are in the image ant he imaging are is defined as the area imaged which include markers within the field of view); and 
f) a control logic processor (106) that accepts image data from the detector and determines the relative location of the source with respect to the detector according to detected marker position ([0055], “system geometry can be determined using alignment markers 126).
Regarding claim 2: 
Duewer disclose the apparatus of claim 1 wherein the one or more markers are spherical ([0060], marker is a sphere).
Regarding claim 3: 
Duewer disclose the apparatus of claim 1 wherein the one or more markers are formed from radio-opaque materials having atomic numbers not exceeding 45 [0047].
Regarding claim 4: 
Duewer disclose the apparatus of claim 1 wherein the one or more markers are taken from the group consisting of chromium steel, ceramic, tungsten carbide, and gold [0047].
Regarding claim 5: 
Duewer disclose the apparatus of claim 1 wherein the one or more markers are formed of a ceramic [0047].
Regarding claim 6: 
Duewer disclose the apparatus of claim 1 wherein the one or more markers are arranged in first and second parallel layers [0046].
Regarding claim 7: 
Duewer disclose the apparatus of claim 1 wherein markers on the first parallel layer are formed of a first material and markers on the second parallel layer are formed of a second material and wherein the first and second materials differ in density to radiation [0048].
Regarding claim 8: 
Duewer disclose the apparatus of claim 1 wherein the detector attachment couples the intraoral x-ray detector to one or more teeth [0068].
Regarding claim 9: 
Duewer disclose the apparatus of claim 1 wherein the one or more markers are encased in plastic [0068].
Regarding claim 10: 
Duewer disclose an apparatus for geometric calibration of an intraoral tomosynthesis imaging system, the apparatus comprising: 
an x-ray imaging system that directs x-ray radiation toward an intraoral detector (102) from a plurality of acquisition angles with respect to the detector (Fig. 1A); 
a holder that positions the detector within the mouth of a patient, wherein the holder disposes radio-opaque markers in the path of the x-ray radiation at each of the plurality of acquisition angles (126), wherein the holder disposes markers in position along opposite surfaces of at least one tooth (Fig. 4); and 
a control logic processor that acquires image data from the detector and determines the relative location of the source with respect to the detector according to detected marker positions in the acquired image data (106).
Regarding claim 11: 
Duewer disclose the apparatus of claim 10 wherein the radio-opaque markers are formed from materials having atomic number not exceeding 45 [0047].
Regarding claim 12: 
Duewer disclose the apparatus of claim 10 wherein the calibration phantom clips onto one or more teeth [0068].
Regarding claim 13: 
Duewer disclose the apparatus of claim 10 wherein the holder distributes the markers over two parallel planes and the number of markers along one plane differs from the number of markers along the other plane (Fig. 4).
Regarding claim 14: 
Duewer disclose the apparatus of claim 10 wherein the calibration phantom clips onto the detector (Fig. 4).
Regarding claim 15: 
Duewer disclose a method for geometric calibration of an intraoral tomosynthesis imaging system, the method executed at least in part by a computer and comprising: 
coupling an intraoral detector with a calibration phantom that includes a first set of radio-opaque markers distributed along a first plane and a second set of radio-opaque markers distributed along a second plane (Fig. 1A and 4A); 
positioning the intraoral detector within the mouth of a patient (Fig. 1A and 4A); 
directing x-ray radiation from an x-ray source toward an intraoral detector from a plurality of angles with respect to the detector (Fig. 1A); and 
acquiring image data from the intraoral detector and calculating the relative location of the x-ray source with respect to the detector at each of the plurality of angles, according to detected marker position (Fig. 1A).
Regarding claim 16: 
Duewer disclose the method of claim 15 wherein positioning the intraoral detector within the mouth comprises fitting the calibration phantom onto a tooth of the patient [0068].
Regarding claim 17: 
Duewer disclose the method of claim 15 wherein positioning the intraoral detector within the mouth comprises providing a bite surface on a portion of the calibration phantom [0068].
Allowable Subject Matter
Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18: 
Duewer disclose the method of claim 15, but fail to teach further comprising obtaining one or more depth-resolved images using an ultrasound or optical coherence tomography system and verifying positioning of the acquired image data from the intraoral detector using the one or more depth-resolved images.
Regarding claim 19: 
Duewer disclose the method of claim 15, but fail to teach further comprising obtaining one or more depth-resolved images using an ultrasound or optical coherence tomography system and reporting patient movement detected during tomosynthesis image data acquisition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884